DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In response to the Applicants’ APPEAL BRIEF, received 13 January 2021, the Office has made a thorough review of the material and arguments presented in that document and has found it to be persuasive.

After performing an updated search of applicable prior art, the Examiner has determined that the application and claims 1-4 are in condition for allowance and is withdrawing the currently existing rejections to claims 1-14, thus allowing the application to continue on to issue.

With regard to claim 1 claiming a system comprising: a processor configured to: provide instructions to a user smartphone to instruct image capture of a vehicle from a plurality of predefined perspectives, using the smartphone, the perspectives defined to result in images providing a 360 degree capture of a vehicle surface, the instructions telling the user where to stand and how to aim the smartphone to capture each of the images; receive a plurality of images, at least one from each perspective, of a vehicle captured using the smartphone in accordance with the instructions; build a 3-D model of the vehicle surface from the images; and compare the 3-D model to a stored reference model of the vehicle surface in order to recognize 

With regard to claim 6 claiming a system comprising: a smartphone processor configured to: request a vehicle surface image; instruct a user of the smartphone as to a smartphone position predefined relative to the surface for image obtainment; determine that the smartphone is at the position and responsively issue an alert to the user; receive the image captured from the position via the smartphone camera; receive damage indications, determined by comparing the received image to a reference image; and display the image on the smartphone, including visually marking damage indications are a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613